DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, and 8-10 are amended. Claims 2, 7 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected for being indefinite. Claim 8 is dependent on cancelled claim 7. For examination purposes claim 8 will be dependent on claim 6, to match the amendment made in set of claim 1.
Claims 9 and 10 are rejected for being dependent on claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fugishiro et al.(US20210159968 herein after Fugishiro).

Regarding claims 1, 6, Fugishiro teaches a relay node configured with a first radio link control (RLC) entity and a second RLC entity in a wireless communication system,
 wherein the first RLC entity is active and the second RLC entity is inactive, the relay node comprising:
 at least one transceiver (Fig 3 “310 Radio Communicator”, [0044] “The radio communicator 310 is used for radio communication with the gNB 200 (backhaul link) and radio communication with the UE 100 (access link) The radio communicator 310 includes a receiver 311 and a transmitter 312”); at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform 45Attorney Docket No. 8737.02639.US00 operations (Fig 3 “320 Controller” [0045] “The controller 320 includes at least comprising:
 transmitting data units through a first radio link using the first RLC entity to a first node (Fig 14 “300-2”, “RLC 22T1”, “”300-1”, [0192] “a first transmission side RLC entity 22T.sub.1 associated with the second communication apparatus”), wherein the data units are submitted to each of a first buffer of the first RLC entity and a second buffer of the second RLC entity from an upper layer ([0193-0194] “IAB node 300-2 includes the adaptation entity 23 that provides data … to the first transmission side RLC entity 22T.sub.1 and holds (buffers) the data. The adaptation entity 23 is positioned in an upper layer than the RLC entity 22. The adaptation entity 23 of the IAB node 300-2 provides the held data to the second transmission side RLC entity 22T.sub.2);
 activating the second RLC entity when a radio link problem occurs on the first radio link ([0194] “The adaptation entity 23 of the IAB node 300-2 provides the held data to the second transmission side RLC entity 22T.sub.2 in response to a deterioration of a radio condition between the IAB node 300-2 and the second communication apparatus (IAB node 300-1)”);
 and transmitting at least one data unit of the data units on the second radio link using the second RLC entity to a second node ([0194] “The adaptation entity 23 of the IAB node 300-2 provides the held data to the second transmission side RLC entity 22T.sub.2 in response to a deterioration of a radio condition between the IAB node 300-2 and the second communication apparatus (IAB node 300-1)”),
 wherein the at least one data unit is a data unit which is not successfully transmitted on the first radio link before the radio link problem occurs on the first radio link  ([0195] “the adaptation entity 23 buffers the PDCP PDU (RLC SDU) that has already been passed to the one transmission side RLC entity 22T.sub.1, and when a failure occurs in a radio link linked with this transmission side RLC entity 22T.sub.1, the adaptation entity 23 passes the buffered PDCP PDU to the transmission side RLC entity 22T.sub.2 linked with another radio link. Thus, data can be prevented from being lost even when the radio link failure occurs”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 5, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugishiroin in view of Pradas et al. (US 20200235869 herein after Pradas).

Regarding claims 3, 8, Fugishiro teaches wherein transmitting the data unit through the first radio link comprises discarding one or more data units, which are transmitted successfully to the node([0197] “Alternatively, the adaptation entity 23 of the IAB node 300-2 may acquire delivery confirmation information (ACK/NACK) from the adaptation entity of the gNB (donor gNB) 200 or an adaptation entity of another IAB node, and when determining that the held RLC SDU (PDCP PDU) has been successfully transmitted, may discard the RLC SDU (PDCP PDU)”).
Fugishiro does not teach which are transmitted successfully to the first node, from the second buffer of the second RLC entity.
However, Pradas teaches which are transmitted successfully to the first node ([0044] “when the PDCP entity 605 receives an indication by a first one of the RLC entities 610A that a certain PDCP PDU has been received by the peer entity”), from the second buffer of the second RLC entity ([0046] “the second RLC entity .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fugishiro to incorporate the teachings of Pradas. One of ordinary skill in the art would have been motivated to make this modification in order to save network resources ([0010] of Pradas).

Regarding claims 5, 10, Fugishiro does not explicitly teach wherein information related to the one or more discarded data units is provided from the first RLC entity to the second RLC entity via the upper layer.
Prada teaches wherein information related to the one or more discarded data units is provided from the first RLC entity to the second RLC entity via the upper layer ([0044] “when the PDCP entity 605 receives an indication by a first one of the RLC entities 610A that a certain PDCP PDU has been received by the peer entity”, [0045] “PDCP entity 605 indicates to the second RLC entity 610E to stop the transmission of the RLC PDU(s) containing the PDCP PDU”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fugishiro to incorporate the teachings of Pradas. One of ordinary skill in the art would have been motivated to make this modification in order to save network resources ([0010] of Pradas).

Claim 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fugishiro and  Pradas as applied to claim 1-3, 6-8 above, and further in view of Lee at al.(US20160345198).

Regarding claims 4, 9, Fugishiro teaches wherein the second RLC entity.
 Fugishiro and Pradas does not teach performs sequence number (SN) re-association to the data units excluding the discarded data units.
However, Lee teaches performs sequence number (SN) re-association on the data units excluding the discarded data units ([0119] “For example, if PDCP SDU with PDCP SN=3 is discarded, all the following PDCP SDUs, i.e. PDCP SN=4, 5, 6,--- are renumbered to PDCP SN=3, 4, 5”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fugishiro and Pradas to incorporate the teachings of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of data transmission.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 

Applicant’s Argument


Examiner’s Response
The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., regardless whether a radio link problem occurs or not) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nowhere in the claim specify when this claim limitation, wherein the data units are submitted to each of a first buffer of the first RLC entity and a second buffer of the second RLC entity from an upper layer, was performed. Based on BRI, Fugishiro teaches wherein the data units are submitted to each of a first buffer of the first RLC entity and a second buffer of the second RLC entity from an upper layer ([0193-0194] “IAB node 300-2 includes the adaptation entity 23 that provides data … to the first transmission side RLC entity 22T.sub.1 and holds (buffers) the data. The . 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411

/GARY MUI/             Primary Examiner, Art Unit 2464